Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

Response to Amendment
This is in response to the amendments filed on 4/1/2021. Claims 1-12 have been amended. Claims 1-12 are currently pending and have been considered below. 

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. On page 8 of Remarks, Applicant asserts that Blom fails to disclose or suggest, “send, to the first network node, a first message including MTC related capability information”. The examiner respectfully disagrees.
As noted in the previous office action, the examiner relied on the “Group ID” being sent from an MTC Device towards a Subscriber Database as being the “MTC 
On pages 8 and 9 of Remarks, Applicant additionally asserts that Blom fails to disclose or suggest, “wherein the first network node derives a first key and sends a third message including the first key to the second network node, and wherein the second network node derives a confidentiality key and an integrity key rom the first, key, derive the confidentiality key and the integrity key based on the first key”. The examiner respectfully disagrees.
First, the above assertion is directed to subject matter entered via the amendments filed and thus will be addressed in further detail under the 35 USC § 102 rejection of Blom. 
Second, Applicant highlights (on page 9 of Remarks) that, “There is no disclosure or suggestion of the MTC device deriving keys used to communication with a second network, where the second network derives these same keys based on a key from the first network”, however this is still disclosed by Figure 3 of Blom. Specifically, Figure 3 of Blom highlights two network nodes: a first network node being the Subscriber Database and a second network node being the Authentication Server, where the first network nodes “derives” at least two keys (IK, CK) and sends these keys to the second network node (Figure 3, A3). The second network node, upon receiving (IK, CK), then derives further session keys (IK’, CK’) by utilizing the keys (IK, CK) (see Col. 10, lines 15-23). Blom further details an MTC Device which also derives the same session keys (CK’, IK’) used to communicating securely with the second network node based on the keys (CK, IK) derived at the first network node (Col. 10, lines 31-34 & lines 49-51). 
Thus, the examiner maintains that Blom fully discloses, “… the MTC device deriving keys used to communication with a second network, where the second network derives these same keys based on a key from the first network”.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, last line recites “the integrity key UE.” which should be changed to --the integrity key.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by “Blom” (US 9253178).

Regarding Claim 1:
A User Equipment (UE) (Figure 3, “MTC Device) in a mobile communication system  for Machine Type Communications (MTC) (Figure 3) including a first network node (Figure 3, “Subscriber Database”; Col. 7, lines 22-23, “… a subscriber server/database such as a HSS/AuC”) and a second network node (Figure 3, “Authentication Server”), the UE comprising:
	at least one processor (Col. 16, lines 25-26); and
	at least one memory coupled to the at least one processor (Col. 16, lines 25-26), the at least one memory storing instructions that when executed by the at least one processor, cause the at least one processor to:
	send, to the first network node (Figure 3 sending message A1 to the Subscriber Database from the MTC Device), a first message including MTC related capability information (Figure 3, Step A1 - “Access Request”; Col. 7, lines 66-67 & Col. 8, line 1, “The message includes the Group ID of the MTC Group to which the MTC Device belongs to and the Device Public ID”; Col. 7, lines 12-14, “For example, the Group ID could be a shared common IMSI assigned to the MTC Group”; Col. 8, lines 36-40, “For example, the subscriber database could use the MSI to identify the group’s subscription”; i.e., send in an Access Request message to a Subscriber Database, a 
	receive, from the first network node, a second message (Figure 3 details the MTC Device receiving message A4 containing data received from the Subscriber Database in message A3), wherein the first network node derives a first key (Col. 8, lines 33-43, “The subscriber database determines/generates an authentication vector … A typical AV can include … session keys (Ck, Ik)”; i.e., derive a “first key” (CK, IK) at the subscriber database) and sends a third message including the first key to the second network node (Figure 3, message A3), and wherein the second network node derives a confidentiality key and an integrity key from the first key (Col. 10, lines 15-27, “… the authentication vector provided by the subscriber database may also include one or more session keys (e.g. CK IK) … If so, then the authentication server can use the device specific authentication information to generate one or more device specific session keys (CK’, IK’) … the one or more device specific session keys (CK’, IK’) could be generated by the application of a pseudo-random function that uses the session keys (CK, IK) … as inputs”; i.e., generate, at the Authentication Server, a confidentiality key (CK’) and an integrity key (IK’) from the session keys (CK, IK) received from the Subscriber Database), 

	encrypt and decrypt messages between the UE and the second network node using the confidentiality key (Col. 10, lines 49-55, “These device specific session keys (CK’, IK’) can then be stored and used to secure communications between the MTC Device and the network … these device specific session keys can be used to secure data that is sent with the authentication response”).

Regarding Claim 2:
The UE of claim 1, wherein the MTC related capability information indicates that he UE is enabled for the MTC (Col. 7, lines 8-12, “… a Group ID that identifies the MTC Group and that can be used by the network to identify the subscription shared by all of the MTC devise that are a part of the MTC Group”; i.e., as noted above, the examiner considers a MTC Device having a subscription based on a Group ID indicating that the MTC Device is enabled for the MTC).

Regarding Claim 3:
The UE of claim 1, wherein the instructions stored in the at least one memory further comprise instructions that when executed by the at least one processor, cause the at least one processor to perform secure communication with the second network node using the confidentiality key and the integrity key (Col. 10, lines 49-58, “These device specific session keys (CK’, IK’) can then be stored and used to secure communications between the MTC Device and the network. Moreover, as the device specific session keys … can be derived by both the MTC Device and the network during the authentication process, these device specific session keys can be used to secure data that is sent with the authentication response. In other words, data secured using the device specific session keys can be piggybacked onto the authentication response sent form the MTC Device to the network”; i.e., the derived session keys, CK’ and IK’, at the MTC Device and Authentication server can be used to secure between the Authentication Server’s network and the MTC Device).

Regarding Claims 4-6:
Method claims 4-6 correspond to respective user equipment claims 1-3 and contain no further limitations. Therefore claims 4-6 are rejected by applying the same rationale used to reject respective claims 1-3 above.

Regarding Claim 7:
A first network node (Figure 3, “Subscriber Database”; Col. 7, lines 22-23, “… a subscriber server/database such as a HSS/AuC”) in a mobile communication system for Machine Type Communication (MTC) (Figure 3) including a User Equipment (UE) (Figure 3, “MTC Device) and a second network node (Figure 3, “Authentication Server”), the first network node comprising:
	at least one processor (Col. 7, lines 22-23, “… a subscriber server/database such as a HSS/AuC”); and
“… a subscriber server/database such as a HSS/AuC”), the at least one memory storing instructions that when executed by the at least one processor, cause the at least one processor to:
		receive, from the UE (Figure 3 details a Subscriber Database receiving a message A2 containing information sent from the MTC Device), a first message including MTC related capability information (Figure 3, Step A1 - “Access Request”; Col. 7, lines 66-67 & Col. 8, line 1, “The message includes the Group ID of the MTC Group to which the MTC Device belongs to and the Device Public ID”; Col. 7, lines 12-14, “For example, the Group ID could be a shared common IMSI assigned to the MTC Group”; Col. 8, lines 36-40, “For example, the subscriber database could use the MSI to identify the group’s subscription”; i.e., send in an Access Request message to an Subscriber Database, a Group ID that corresponds to an IMSI, the IMSI further being utilized to look-up a subscription that the Group ID belongs to in order to retrieve and response with the correct security information in Step A3. Here, the examiner interprets the “subscription” as being a “MTC capability”, and thus the Group ID received corresponds to the claimed “MTC related capability” as it pertains to a subscription of each MTC within the group),
		send a second message to the UE (Figure 3 details the MTC Device receiving message A4 containing data received from the Subscriber Database in message A3),
“The subscriber database determines/generates an authentication vector … A typical AV can include … session keys (Ck, Ik)”; i.e., derive a “first key” (CK, IK) at the subscriber database), and
		send a third message including the first key to the second network node  (Figure 3, message A3), wherein the second network node derives a confidentiality key and an integrity key from the first key and performs secure communication with the UE using the confidentiality key and the integrity key UE (Col. 10, lines 15-27, “… the authentication vector provided by the subscriber database may also include one or more session keys (e.g. CK IK) … If so, then the authentication server can use the device specific authentication information to generate one or more device specific session keys (CK’, IK’) … the one or more device specific session keys (CK’, IK’) could be generated by the application of a pseudo-random function that uses the session keys (CK, IK) … as inputs”; i.e., generate, at the Authentication Server, a confidentiality key (CK’) and an integrity key (IK’) from the session keys (CK, IK) received from the Subscriber Database).

Regarding Claim 8:
The first network node of claim 7, wherein the MTC related capability information indicates that the UE is enabled for the MTC (Col. 7, lines 8-12, “… a Group ID that identifies the MTC Group and that can be used by the network to identify the subscription shared by all of the MTC devise that are a part of the MTC Group”; i.e., as noted above, the examiner considers a MTC Device having a subscription based on a Group ID indicating that the MTC Device is enabled for the MTC).

Regarding Claim 9:
The network node of claim 7, wherein the UE derives the confidentiality key and the integrity key based on information received from the first network node (Col. 10, lines 31-34 & lines 49-51 disclose the MTC Device deriving the session keys CK’, IK’ in a similar fashion as the Authentication Server by using information received from the Subscriber Database).

Regarding Claims 10-12:
Method claims 10-12 correspond to respective network node claims 7-9 and contain no further limitations. Thus claims 10-12 are rejected by applying the same rationale used to reject claims 7-9, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491